DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 3 and 12.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenzi (US 2017/0108892 A1) further in view of Howard et al. (US 2006/0032882 A1) and further in view of Pennington et al. (US 2019/0041901 A1).

These rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Lenzi discloses a wearable sleeve (Fig. 1 element 20) to receive a computing device (Fig. 2 element 10), the sleeve being mountable to a user worn harness (Fig. 1 element 22) and comprising: 
a discrete graphics processing unit (GPU) (Fig. 2 element 7) integrally arranged within the sleeve (as shown in Fig. 2), the discrete GPU having a first connection port to the computing device and a second connection port to a display device (as diagrammed in Fig. 9 and wherein it is well known in the art for graphics processing units to comprise multiple connection ports); and 
(as shown in Fig. 5 elements 15) to enable dissipation of heated air from the computing device and the discrete GPU out of the sleeve (as discussed in at least Paragraphs [0035] and [0047]); and
a rigid shell (Fig. 1 element 5) to receive the computing device (as shown in Fig. 3), and an opening (as shown in Fig. 4) through which the computing device is to be received (as shown in Fig. 4), wherein the airflow channel is integrated in the rigid shell (as shown in Fig. 5);
 wherein, upon reception of the computing device in the rigid shell, a portion of the computer device exposes exterior to the opening of the rigid shell (as shown in Fig. 2 wherein a portion of the computer, element 10, is shown to be exposed to the exterior of the rigid shell).
Lenzi does not expressly disclose a mounting bracket of the user worn harness, and wherein, upon reception of the computing device in the rigid shell, the portion of the computer device exposes exterior to the opening of the rigid shell beyond a height of the rigid shell, and a harness engagement mechanism including a slot integrated in the rigid shell to slidingly receive the mounting bracket of the user worn harness.
Howard teaches wherein, upon reception of a computing device in a shell (as discussed in Paragraph [0010]), the portion of the computer device exposes exterior to the opening of the shell thought which the computing device is received beyond a height of the shell (as indicated in Fig. 3 at element 66 wherein, as discussed in Paragraph [0029], the notch is below the height of the received computing device).

Pennington teaches a mounting bracket (Fig. 5 element 414) of a user worn harness (Fig. 5 element 402), and a harness engagement mechanism including a slot integrated in the rigid shell to slidingly receive the mounting bracket of the user worn harness (as discussed in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a mounting bracket slidingly received in a slot integrated into the rigid shell in order to provide a releasably mounting solution and allow the computing device to be carried by the user in a hands free manner.

Regarding claim 4, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 1 above and further comprising blind-mate connectors integrated into the interior of the rigid shell (as diagramed in Lenzi Fig. 9 and shown in Lenzi Fig. 6 wherein the computing device is connected to the power management circuitry, and to the head mounted display by cable elements 2 and 3 and corresponding connectors at their ends).

Regarding claim 5, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 4 above and further comprising a connector (Lenzi Fig. 6 element 2 and related connector) to a head mounted display (HMD) (Lenzi Fig. 3 element 12), and wherein cabling from the blind-mate connectors to the HMD are integrated into the rigid shell (as shown in Lenzi Fig. 6).

Regarding claim 6, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 1 above and further comprising power management circuitry (as shown in Lenzi Fig. 9 as voltage regulators) to enable transmission of current from a plurality of external power sources (as described in Lenzi Paragraph [0011] as two batteries) to the computing device, the discrete GPU, and the display device (as diagrammed in Lenzi Fig. 9), the power management circuitry comprising a controller to manage power levels in the plurality of external power sources and current transmitted to the computing device, the discrete GPU, and the display device (as is known in the art for voltage regulators to manage power levels and provide current to devices).

Regarding claim 7, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 6 above and further comprising an electrical connection (as diagramed in Lenzi Fig. 9 and discussed in Paragraph [0039]) between the power management circuitry to a head mounted display (HMD) (Lenzi Fig. 3 element 12).

Regarding claim 9, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 1 above and further comprising a haptic element (as discussed in Lenzi Paragraph [0008]).

Regarding claim 10, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 1 above and further wherein the sleeve is customized for the computing device (as shown in Lenzi Fig. 6 wherein the design of the sleeve is such that the computing device is accommodated).

Regarding claim 11, Lenzi discloses a virtual reality/augmented reality (VR/AR) sleeve (Fig. 1 element 20) to receive a computing device, the sleeve comprising: 
a rigid shell (Fig. 1 element 5) having an opening (as shown in Figs. 4 and 6) to receive the computing device and airflow channels (Fig. 5 element 15) to direct heated air away from (as described in Paragraphs [0035] and [0047]) the rigid shell; 
a plurality of blind-mate connectors arranged inside the rigid shell to connect to ports of the computing device (as diagramed in Fig. 9 and shown in Fig. 6 wherein the computing device is connected to the power management circuitry, and to the head mounted display by cable elements 2 and 3 and corresponding connectors at their ends); and 
power management circuitry (Fig. 6 elements 9 and 14) integrated in the rigid shell (as shown in Fig. 6) and arranged to distribute power from a plurality of power sources to the computing device (as diagrammed in Fig. 9).

Howard teaches wherein, upon reception of a computing device in a shell (as discussed in Paragraph [0010]), the portion of the computer device exposes exterior to the opening of the shell thought which the computing device is received beyond a height of the shell (as indicated in Fig. 3 at element 66 wherein, as discussed in Paragraph [0029], the notch is below the height of the received computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shell with a height below that of the received computing device as taught by Howard in order to provide a means for the user to grasp the device for removal, and it would have been an obvious modification of the rigid shell of Lenzi for one of ordinary skill in the art before the effective filing date in order to provide said means of device removal.
Pennington teaches a mounting bracket (Fig. 5 element 414) of a user worn harness (Fig. 5 element 402), and a harness engagement mechanism including a slot integrated in the rigid shell to slidingly receive the mounting bracket of the user worn harness (as discussed in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a mounting bracket slidingly received in a slot integrated into the 

Regarding claim 13, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 11 above and further comprising a graphics processing unit (GPU) (Lenzi Fig. 5 element 7) arranged within the rigid shell (as shown in Lenzi Fig. 5) and arranged to transmit signals for display to a head mounted display (HMD) (as diagrammed in Lenzi Fig. 9), and wherein the airflow channels further comprise airflow channels to direct heated air away from the GPU (as discussed in Lenzi Paragraph [0035]).

Regarding claim 14, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 13 above and further wherein the power management circuitry is further to distribute power from the plurality of power sources to the GPU (as discussed in Lenzi Paragraphs [0030] and [0039]).

Regarding claim 15, Lenzi discloses a virtual reality/augmented reality (VR/AR) sleeve and harness (Fig. 1 element 20), comprising: 
a harness comprising shoulder straps (Fig. 3 element 28), waist straps (Fig. 3 element 32), a harness mounting bracket (Fig. 3 element 4), and power source storage mechanisms (Fig. 3 element 1); 
a rigid shell (Fig. 3 element 5) having a harness engagement mechanism (Fig. 6 element 11) arranged on a rear portion of the rigid shell (wherein element 11 connects to the rigid shell on the rear portion of the rigid shell which faces the user as discussed in Paragraph [0032]) that faces a back of a user when the user wears the wearable sleeve (as shown in Fig. 6 wherein element 11 is facing the back of the user relative to the rigid shell when the user is wearing the sleeve), , the rigid shell being connected to the harness via the harness mounting bracket (as discussed in Paragraph [0032]), the rigid shell comprising an opening (as shown in Figs. 3-4 and 6) to slidingly receive a computing device, an electrical connection (at least Fig. 5 elements 2 and 3)  to transmit and receive signals from the power source storage mechanisms (as diagrammed in Fig. 9); and 
power management circuitry (Fig. 6 elements 9 and 14) integrated into the rigid shell (as shown in Figs 5-6), the power management circuitry to distribute power from power sources located in the power source storage mechanisms to the computing device (as discussed in Paragraph [0030] and diagrammed in Fig. 9).
Lenzi does not expressly disclose wherein, upon reception of the computing device in the rigid shell, the portion of the computer device exposes exterior to the opening of the rigid shell beyond a height of the rigid shell.
Howard teaches wherein, upon reception of a computing device in a shell (as discussed in Paragraph [0010]), the portion of the computer device exposes exterior to the opening of the shell thought which the computing device is received beyond a height of the shell (as indicated in Fig. 3 at element 66 wherein, as discussed in Paragraph [0029], the notch is below the height of the received computing device).


Regarding claim 16, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 15 above and further comprising a blind- mate connector to establish the electrical connection upon reception of the computing device in the rigid shell (as diagramed in Lenzi Fig. 9 and shown in Lenzi Fig. 6 wherein the computing device is connected to the power management circuitry, and to the head mounted display by cable elements 2 and 3 and corresponding connectors at their ends).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenzi in view of Howard and Pennington as applied to claim 6 above, and further in view of Cudak et al. (US 2017/0329690 A1).

Regarding claim 8, Lenzi in view of Howard and Pennington discloses the sleeve as set forth in claim 6 above.
Lenzi does not expressly disclose the sleeve further comprising an indicator for battery level.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an indicator of battery level as taught by Cudak in the sleeve of Lenzi in order to provide the user with a means of identifying a low power state in the sleeve and switch power sources as is suggested by Lenzi in Paragraph [0030]).


Allowable Subject Matter

Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes wherein the slot is configured to receive at least two engagement blocks of the mounting bracket.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 11, a combination of limitations that includes wherein the slot is configured to receive at least 

Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 15, a combination of limitations that includes wherein the slot is configured to receive at least two engagement blocks of the mounting bracket.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841